20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 1 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 2 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 3 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 4 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 5 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 6 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 7 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 8 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 9 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 10 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 11 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 12 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 13 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 14 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 15 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 16 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 17 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 18 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 19 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 20 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 21 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 22 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 23 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 24 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 25 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 26 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 27 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 28 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 29 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 30 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 31 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 32 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 33 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 34 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 35 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 36 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 37 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 38 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 39 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 40 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 41 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 42 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 43 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 44 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 45 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 46 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 47 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 48 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 49 of 50
20-61363-rk   Doc 1   FILED 09/02/20   ENTERED 09/02/20 05:25:17   Page 50 of 50
